By the Court.
This is a writ of entry. The decisive question is whether the demandant, being the record owner, is prevented from prevailing because of a mortgage on the locus. It was decided in Cowles v. Dickinson, 140 Mass. 373, that the title of a mortgagor, although termed an equity of redemption, was a legal estate of such nature as to enable its owner to maintain a writ of entry against a disseisor. That authority is conclusive against every contention of the tenant. Crowley v. Adams, 226 Mass. 582. Compare Covell v. Matthews, 245 Mass. 135.

Exceptions overruled.